[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               OCT 31, 2008
                               No. 08-13096                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                  D. C. Docket No. 04-00210-CR-KOB-RRA

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

JOSE VILLALOBOS-MARTINEZ,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Alabama
                        _________________________

                              (October 31, 2008)

Before ANDERSON, BIRCH and HULL, Circuit Judges.

PER CURIAM:

     Alison Wallace, appointed counsel for Jose Villalobos-Martinez in this
appeal, has moved to withdraw from further representation of the appellant and has

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Villalobos-Martinez’s

convictions and sentences are AFFIRMED.




                                          2